Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 1/12/2022.
3.	The instant application is a national stage entry of PCT/US18/40324, International Filing Date: 06/29/2018, which claims priority from provisional application 62527659, filed 06/30/2017.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on1/3/22 is being considered by the examiner. The NPL art cited in said IDS has been considered by the examiner.

Claim status
5.	In the claim listing of 12/13/21 claims 27, 32, 37 and 39-60 are pending in this application and are under prosecution. Claims 27 and 32 are amended. New claims 55-60 are added. Claims 1-26, 28-31, 33-36 and 38 are canceled. The amendments have 

Withdrawn Rejections and Response to the Remarks
6.	The previous rejection of claims 27, 32, 37, 39, 43-47 and 51-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puchooa has been withdrawn in view of amendments to claims 27 and 32. The arguments regarding said rejection have been fully considered (Remarks, pgs. 7 and 8). They are moot in view of withdrawn rejection necessitated by the amendments to claims 27 and 32.
7.	The previous rejection of claims 1-9 under 35 USC103 as being unpatentable over Kim in view of Wang has been withdrawn, in view of cancelation of said claims.
8.	The previous rejection of claims 1-9 under 35 USC103 as being unpatentable over Kim in view of Wang has been withdrawn, in view of cancelation of said claims.
9.	The previous rejection of claims 1-9 under 35 USC103 as being unpatentable over Kim in view of Wang and further in view of Guo has been withdrawn, in view of cancelation of said claims.
10.	The previous rejection of claims 40-42 and 48 under 35 USC103 as being unpatentable over Puchooa in view of Wang and has been withdrawn, in view of amendments to claims 27 and 32.
	Upon further consideration, new grounds of rejections are set forth in this office action.

	The bulk of the arguments are directed to Kim does not teach or suggest size selecting nucleic acids by separating the precipitated nucleic acids from the nucleic acids remaining in solution as recited in claim 27 and independent claim 32 as amended, which recites producing a nucleic acid pellet that "comprises nucleic acids of one or more selected sizes that precipitate driven by the PVP and/or the Ficoll and wherein a supernatant comprises nucleic acids remaining in solution” (pg. 10, paragraph 2).
	However, instant claim 27 as recited merely require “allowing nucleic acids of one selected size in the nucleic acid containing sample to precipitate driven by the PVP to produce the precipitated nucleic acid and size selecting nucleic acids by separating the precipitated nucleic acids from the nucleic acid remaining in solution is broad because selecting specific size(s) in bases or kilobases either from the precipitate or from nucleic acids from the nucleic acid remaining in solution have not been claimed (emphasis underlined by the examiner). 
	Similarly claim 32 as recited merely require as it pertain to the size selection “centrifuging the sample-solution to produce a nucleic acid pellet in the tube, wherein the nucleic acid pellet comprises nucleic acids of one or more selected size(s) that precipitate driven by the PVP and/or the Ficoll and wherein a supernatant comprises broad because selecting specific size(s) in bases or kilobases either from the precipitate or from nucleic acids from the nucleic acid in the supernatant have not been claimed (emphasis underlined by the examiner). 
	The artisan having ordinary skill in the art would recognize that mere observing the nucleic acid precipitate in the tube or any other container would meet the limitation of one selected size recited in generality.  
	Also, as discussed in the previous rejection, Kim teaches in paragraph 0102, Kim specifically teaches that the molecular weights of these precipitating and/or crowding reagents, which include PVP are adjusted to produce low viscosity solutions with substantial precipitating power and size-specific nucleic acid isolation is performed by either adjusting the concentration of the precipitating and/or crowding reagents, the
molecular weight of the precipitating and/or crowding reagents, or by adjusting the salt, pH, polarity, or hydrophobicity of the solution, wherein large nucleic acid molecules are precipitated and/or crowded out of solution at low concentrations of salt, precipitating, and/or crowding reagents, whereas the smaller nucleic acid molecules are precipitated and/or adsorbed at higher concentrations of precipitating and/or crowding reagents (Emphasis underlined by the examiner).
	Also, as shown in Example 5 and Fig. 7A of instant application further support the teachings of Kim of “large nucleic acid molecules are precipitated and/or crowded out of solution at low concentrations of salt, precipitating, and/or crowding reagents” and “the smaller nucleic acid molecules are precipitated and/or adsorbed at higher concentrations of precipitating and/or crowding reagents”.

	Therefore, it is maintained that the limitations of pending claims as amended are obvious improvements over the arts of the record as discussed in detail below. 

Claim Rejections - 35 USC § 103
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	Claims 27, 32, 37, 39, 43-47, 51-56 and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0046987, cited in the previous action).
	Claim interpretation:	 Claims recited with alternate claim language “or” or “and/or” has been interpreted to require single limitation.
	MPEP 2111.02, makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not 
	Regarding the claimed order of steps, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, as discussed below Kim teaches the claimed steps and thus is prima facie obvious in the absence of new or unexpected results.
	Regarding claims 27 and 32, Kim teaches “In an embodiment (paragraph 0102), carboxy-based magnetic beads are used that involve binding nucleic acids to carboxyl coated solid phase carriers (e.g., magnetic and/or paramagnetic microparticles) using various nucleic acid precipitating reagents or crowding reagents such as alcohols, glycols (e.g., alkylene, polyalkylene glycol, ethylene, polyethylene glycol), and polyvinyl pyrrolidinone (PVP) (e.g., polyvinyl pyrrolidinone-40). In some embodiments, the molecular weights of these precipitating and/or crowding reagents are adjusted to produce low viscosity solutions with substantial precipitating power. In some embodiments, size-specific nucleic acid isolation is performed by either adjusting the concentration of the precipitating and/or crowding reagents, the molecular weight of the precipitating and/or crowding reagents, or by adjusting the salt, pH, polarity, or hydrophobicity of the solution. Large nucleic acid molecules are precipitated and/or crowded out of solution at low concentrations of salt, precipitating, and/or crowding reagents, whereas the smaller nucleic acid molecules are precipitated and/or adsorbed 
	Kim also provides an example of precipitation solution comprising water salt and PEG (Example 2) and further teaches the methods and formulations are used for concentration normalization, purification, and size selection accomplished in a single step and/or in a single vessel (e.g., a single tube, well, or other sample-holding
object) (paragraph 0071). 
	Regarding additional limitation of claim 32, Kim teaches centrifuging the sample solution to produce the nucleic acid pellet (paragraph 0067) and removing the supernatant and resuspending the pellet in an aqueous solution (i.e., elution buffer, paragraph 0107).
	Kim further teaches that crowding/precipitating reagent also comprise PEG and/or PVP (paragraphs 0023-0027) and remove very short fragments or very long fragments and the size selection limited to be 0.5, 1, 2, 3, 4, 5, 7, 10, 12, 15, 20, 25, 30, 50, 100 kb or kbp or longer (paragraph 0120).
	Also, routine, well established and conventional steps of isolating and purifying nucleic acids using PVP is further evidenced by Puchooa et al (Plant Molecular Biology Reporter 22: 195a–195j, June 2004; 195d-195f, different from the one used in the Final office action) and/or Latham et al (US 2005/0208510 published Sep. 22, 2005, Example 32, Polyvinylpyrrolidone Enables the Recovery of High Yields of RNA on Dextran-Coated Particles using PVP10, PVP 40 and PVP 360 at different concentrations).

	It is noted that claims 27 and 32 recited with open claim language “comprising” can include additional components (e.g., PEG) and still meets the limitation of claims 27 and 32 because as discussed above, Kim teaches precipitation buffer comprises PVP (paragraphs 0023-0027) and thus still meets the limitation of said claims. The artisan would recognize that the method for simultaneous size selection, purification using the solution comprising the PEG and/or PVP, salt and water as discussed above meets the limitations of claims 27 and 32 as further evidenced by Puchooa et al and Latham et al.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the PVP in the precipitation solution of Kim with a reasonable expectation of success with the expected benefit of simultaneous size selection, purification, and concentration normalization of nucleic acid from the sample as taught by Kim. An artisan having ordinary skill in the art would have reasonable expectation of success for because it merely involves specifically including PVP in the buffer recipe of Kim (Example 2) step which is routinely practiced in the art as exemplified by Kim and further evidenced by Puchooa et al (as cited above) and Latham et al (as cited above).	
	Regarding claim 37, 55 and 58, requiring limitation recited with alternate claim language, merely require one component, which is met by PVP molecular weight of 40,000 daltons, which is taught by Kim (paragraph 0102), thereby meeting the limitations said claims.

	Regarding claim 43, as discussed above while rejecting claim 32, Kim teaches adding alcohol to the tube, centrifuging the tube, and removing alcohol supernatant from the tube (Example 2).
	Regarding claims 44 and 45, Kim teaches that the precipitation solution comprises an elution buffer (paragraph 0107).
	Regarding claim 46, requiring limitation recited with alternate claim language, merely require one component, which is met by teachings of PVP molecular weight of 40,000 daltons (paragraph 0102).
	Regarding claim 47, Kim teaches removing very short fragments (paragraph 0120), which meets the limitation of precipitated nucleic acids comprise all sizes above a very short size fragments cutoff value because “cutoff value” recited in generality.
	Regarding claims 51 and 52, Kim teaches that the technology provides for the size selection of nucleic acids, e.g., to remove very short fragments or very long fragments. In various embodiments, the size is limited to be 0.5, 1, 2, 3, 4, 5, 7, 10, 12, 15, 20, 25, 30, 50, 100 kb or kbp or longer (paragraph 0120), which also meets the limitation of desired range recited in generality.
	Regarding claims 53 and 54, Kim teaches pelleting the nucleic acid in the nucleic acid containing sample and further teaches selection high molecular weight DNA (Example 2).
. 

13.	Claims 40-42, 48-50, 57 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0046987 as cited above) in view of Wang et al (US 2015/0037802, cited in the previous office action).
	Kim and Wang teach a method for nucleic acid isolation and therefore are analogous arts. The teachings of Wang are specifically applied for the limitation performing a nanomembrane purification method of claims 40-42, 57 and 60, wherein the nanomembrane has high nucleic acid binding capacity due to its significantly enlarged specific surface area of silica and having a better performance than commercially available method in terms of DNA recovery yield and integrity.
	Claims 40-42 and 60 are dependent from claim 32 and claims 48-50 and 57 are dependent from claim 27. The teachings of Kim regarding claims 27 and 32 are discussed above in section 12.
	Kim does not specifically teach the steps of claims 40-42 and 60 and 48-50 and 57.
	The artisan would recognize that performing steps ‘a’ to ‘c’ prior to or after or concurrently performing the nanomembrane purification method of claims 40-42 and 48-50 and 57 would be mere design choice in view not claiming any unexpected results from performing prior or after or concurring steps. 
	Wang in the same field of endeavor teaches a method for extracting the DNA from cells or tissues comprising the step of adding a guanidine and proteinase K buffer 
	The artisan would recognize that while using the nanomembrane for nucleic acid isolation of Wang in the method of Kim some routine optimization may be needed, which is within skills of the artisan especially when both Kim and Wang teaches that the nucleic acid isolation method is suitable for verities of samples (e.g., see Kim et al, paragraphs 0116 -0119; Wang paragraph 0060). The artisan would be motivated to use the nanomembrane of Wang because of the nanomembrane binding capacity is at least 5-30-fold greater than known methods employing beads its high binding capacity to nucleic acids, not requiring tube transfers or high-speed centrifugation and achieving higher nucleic acid yield and would work prior to or after or concurrently performing steps ‘a’ to ‘c’ of claim 27 ‘a’ to ‘d’ of claim 32.

Conclusion
14. 	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634